Exhibit 99.1 News from International Stem Cell This newsletter is intended to update our International Stem Cell (“ISC”) stockholders and friends to our current progress and future plans. ISC is making what we think is excellent progress in bringing the extraordinary possibilities of parthenogenetic stem cells into clinical applications and building ISC’s future value by strengthening each of the three elements of our business strategy.However because of the technical nature of the industry, a basic review of parthenogenetic stem cells is probably in order. Parthenogenetic Stem Cells: · uniquely avoid immune rejection in large segments of the world’s population, · have the potential to become any cell in the human body, · can be created and expanded efficiently for economic production that opens the door for lowering health care costs, and · are created from unfertilized human eggs, lowering ethical objections and expanding the acceptance for research and clinical use. Our model for using our parthenogenetic cells to bring the benefits of stem cell therapy to patients throughout the world has two key elements. Element One: Use collaborations to increase our probability of success. ISC will place our parthenogenetic stem cells into emerging clinical trials and collaborative research across the world. The goal of such collaborations is to multiply the number of clinical trials in which we can participate, accelerate our pace toward finding cures, and minimize our costs of bringing therapies to market. In so doing, we also build our intellectual property capital by retaining all critical rights to commercialize the resulting products. Although collaborative efforts allow our cells to be used for any disease for which cellular implants promise a cure, our initial focus is on four disease targets: blinding diseases (such as macular degeneration and corneal blindness), liver disease, diabetes, and nerve diseases such as Parkinson’s. Progress in Blinding Diseases: 1. The Retina. Through collaboration with Dr. Hans Keirstead at the University of California at Irvine (UCI), retinal pigment epithelial cells have been derived in the laboratories of both UCI and ISC.Pre-clinical trials for treating macular degeneration are scheduled in 2008 and phase one human trials in 2009. 2. The Cornea. ISC has perfected and patented a process of creating multi-layered living human corneal tissue using parthenogenetic stem cells.Over thirty “corneal constructs” are in currently in culture.Studies are underway by pathologists and corneal experts to characterize these corneal constructs for eventual clinical use.These constructs are also being studied as toxicology models for use by chemical and consumer products companies for eye damage and eye irritation testing as alternatives to the living animal models used today. In addition, Paul H. Chen, MD, is working with ISC’s corneal cells derived from parthenogenetic stem cells to design and conduct clinical trials to accelerate corneal healing after laser vision correction PRK, using techniques that may be safer and more effective than LASIK. Progress in Liver Disease: 1. Creating Liver Cells from Parthenotes.Parthenogenetic stem cells have been differentiated into endoderm tissue and liver-like cells in ISC’s Oceanside research laboratory.This represents the first step towards creating liver cells and cells for the treatment of diabetes and will be part of the collaboration with Dr. Willingbring (see below).The data and results are being consolidated for future publication. 2.Treating Liver Disease with the Cells. Holgar Willingbring, MD, PhD at the University of California San Francisco, and a leading expert in the use of stem cells to treat liver disease, is using ISC’s parthenogenetic stem cells in a mouse model of human liver disease.These tests, if successful, will represent a major breakthrough in the field of stem cell research and generate proof of the principle that liver cells grown in the laboratory from human stem cells can cure liver disease.It will be the first major step toward human clinical trials. Progress in Diabetes: Pancreatic Islet Cells are in the same “branch” of the developmental tree as liver cells, so all the work we are doing in liver cells also has applicability to the creation of Islet Cells to treat diabetes.In addition, we are currently negotiating the terms of a collaborative research program with a private company that is one of the world leaders in differentiating stem cells into islet cells for diabetes, a relationship that we expect to accelerate our own progress toward this goal. Progress in Nerve Diseases: Parthenogenetic stem cells are being changed into cell types useful for the treatment of brain and nerve diseases such as Parkinson’s by leading stem cell expert Dr. Albrecht Müller at the Institute for Medical Research and Cell Biology, University of Würzburg Germany. ISC has entered into an agreement with the University to use our cells in their work. Element Two: create a “Cell Bank” of parthenogenetic stem cells containing specific lines that, as a group, constitute a resource from which doctors may “prescribe” therapeutic cells that avoid immune rejection by a majority of the world’s population. Progress.
